Case: 09-50763       Document: 00511222184          Page: 1    Date Filed: 09/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2010
                                     No. 09-50763
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ALEX LOPEZ-CRUZ,
Also Known as Alex Lopez Cruz, Also Known as Rene Cruz-Lopez,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 1:09-CR-120-4




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Alex Lopez-Cruz appeals the sentence imposed following his guilty-plea


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50763     Document: 00511222184 Page: 2         Date Filed: 09/01/2010
                                  No. 09-50763

conviction for conspiracy to possess with intent to distribute cocaine. As part of
his plea agreement, Lopez-Cruz waived the right to appeal his sentence except
for “a good faith allegation that it was the result of ineffective assistance of coun-
sel or prosecutorial misconduct.” On appeal, he argues that his counsel was inef-
fective at sentencing for failing to object to the firearm adjustment applied to his
sentence and for failing to bring information about responsibility for the firearm
to the attention of the probation officer.
      Because Lopez-Cruz did not raise this issue in district court, the record is
not sufficiently developed for us to review the claim. See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Accordingly, the judgment is
AFFIRMED.




                                          2